Case: 20-60397     Document: 00515818492         Page: 1     Date Filed: 04/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 12, 2021
                                  No. 20-60397                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Fatima Prissila Morales-Duran; Eva Lisdey Morales-
   Duran,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 453 302
                              BIA No. A208 453 306


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Fatima Prissila Morales-Duran and her derivative beneficiary Eva
   Lisdey Morales-Duran, natives and citizens of El Salvador, petition for
   review of an order of the Board of Immigration Appeals (BIA) denying their


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60397      Document: 00515818492          Page: 2   Date Filed: 04/12/2021




                                    No. 20-60397


   motion to reopen the removal proceedings. The BIA determined that the
   statutory motion was untimely, that Morales-Duran was not entitled to
   equitable tolling, and that her request for voluntary departure was foreclosed
   by circuit precedent; the BIA also declined to reopen the proceedings sua
   sponte. Citing Pereira v. Sessions, 138 S. Ct. 2105, 2110, 2113-14 (2018),
   Morales-Duran challenges the BIA’s determinations.
          While Morales-Duran acknowledges that her 2019 statutory motion
   to reopen was filed after the 90-day deadline, see 8 U.S.C.
   § 1229a(c)(7)(C)(i), she argues that the BIA erroneously failed to analyze her
   equitable tolling argument. Although her petition for review was pending for
   over one year, the time for filing a motion to reopen begins to run from the
   date of the final administrative order of removal, and she was not prevented
   from filing while her case was pending before this court. § 1229a(c)(7)(C)(i).
   Morales-Duran cites to no authority for the proposition that a motion to
   reopen seeking voluntary departure would cause an appellate court to reject
   or dismiss a petition for review challenging the denial of a request for asylum
   or withholding of removal. She has not shown that the BIA abused its
   discretion in concluding that the pendency of the petition for review did not
   constitute an extraordinary circumstance warranting tolling.        See Lugo-
   Resendez v. Lynch, 831 F.3d 337, 343-44 (5th Cir. 2016); Zhao v. Gonzales,
   404 F.3d 295, 303 (5th Cir. 2005).
          The BIA ruled in the alternative that Morales-Duran was not entitled
   to relief under Pereira. The Notice to Appear (NTA) initially served on
   Morales-Duran omitted the date and time of her removal hearing, but she
   subsequently received a notice of hearing (NOH) supplying the missing
   information. Thus, any defect in the NTA was cured. See Pierre-Paul v. Barr,
   930 F.3d 684, 693 (5th Cir. 2019), cert. denied, 140 S. Ct. 2718 (2020).
   Additionally, while voluntary departure is available to aliens who have
   accrued one year of physical presence in the United States, the counting of



                                         2
Case: 20-60397      Document: 00515818492           Page: 3     Date Filed: 04/12/2021




                                     No. 20-60397


   that time stopped when Morales-Duran received the NOH within two weeks
   of her admitted entry without inspection in October 2015. See Yanez-Pena
   v. Barr, 952 F.3d 239, 241 (5th Cir. 2020), petition for cert. filed (U.S. Apr. 6,
   2020) (No. 19-1208).       Morales-Duran’s arguments to the contrary are
   foreclosed. See id.; see also Munoz-Granados v. Barr, 958 F.3d 402, 408 (5th
   Cir. 2020) (reasoning that Yanez-Pena foreclosed a claim that the BIA erred
   by deciding that an NTA was perfected by a subsequent NOH that triggered
   the stop-time rule).
          Accordingly, Morales-Duran’s petition for review is DENIED.




                                           3